 Fill in this information to identify your case:

 Debtor 1                  Susan Rae Kelly-Riker
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                 Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Bank Of America                                      Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of        601 Lyons Rd. Apt 7106                            Reaffirmation Agreement.
    property              Coconut Creek, FL 33063                           Retain the property and [explain]:
    securing debt:        Broward County



    Creditor's         FirstService Residential Florida                     Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of        601 Lyons Rd. Apt 7106                            Reaffirmation Agreement.
    property              Coconut Creek, FL 33063                           Retain the property and [explain]:
    securing debt:        Broward County



    Creditor's         Specialized Loan Servicing/SLS                       Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of        601 Lyons Rd. Apt 7106                            Reaffirmation Agreement.
    property              Coconut Creek, FL 33063                           Retain the property and [explain]:
                          Broward County

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy




                       19-30334-jda            Doc 5          Filed 02/14/19         Entered 02/14/19 14:19:35          Page 1 of 2
 Debtor 1      Susan Rae Kelly-Riker                                                                 Case number (if known)


     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               Ally Financial                                                                                     No

                                                                                                                                 Yes

 Description of leased        Vehicle Lease for 2019 GMC Terrain
 Property:

 Lessor's name:               GBM Apartments LLC dba                                                                             No

                                                                                                                                 Yes

 Description of leased        Residential Lease for 7107 Pinehurst Ln. Grand Blanc, MI 48439
 Property:

 Lessor's name:               Marco & Monica Sanchez                                                                             No

                                                                                                                                 Yes

 Description of leased        Residential Lease for 601 Lyons Rd. Apt. 7106 Coconut Creek, Florida
 Property:                    33063. Tenants pay Debtor $1,400.00 per month


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Susan Rae Kelly-Riker                                                    X
       Susan Rae Kelly-Riker                                                            Signature of Debtor 2
       Signature of Debtor 1

       Date        February 14, 2019                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                  19-30334-jda                 Doc 5          Filed 02/14/19        Entered 02/14/19 14:19:35                    Page 2 of 2
